       Case: 4:19-cv-00114-DAS Doc #: 22 Filed: 09/17/20 1 of 1 PageID #: 1233



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

DARRYL LAVELT WREN                                                                    PLAINTIFF

v.                                                      CIVIL ACTION NO. 4:19-CV-114-DAS

COMMISSIONER OF SOCIAL SECURITY                                                     DEFENDANT

                                      FINAL JUDGMENT

       Plaintiff Darryl Lavelt Wren filed suit under 42 U.S.C. § 405(g) for judicial review of the

unfavorable decision of the Commissioner of Social Security regarding an application for

disability insurance benefits. Docket 1. The parties have consented to entry of final judgment by

the United States Magistrate Judge under 28 U.S.C. § 636(c), with any appeal to the Court of

Appeals for the Fifth Circuit. Docket 13. The Court, having reviewed the record, the

administrative transcript, the briefs of the parties, and the applicable law and having heard oral

argument, finds as follows:

       For the reasons announced by the Court on the record at the conclusion of the parties’

oral argument during a hearing held in this matter today, the Court finds there is no reversible

error, and the Commissioner’s decision is supported by substantial evidence in the record.

Therefore, the decision of the Commissioner is hereby AFFIRMED.

       SO ORDERED, this the 17th day of September, 2020.

                                              /s/ David A. Sanders
                                              UNITED STATES MAGISTRATE JUDGE
